Title: To Thomas Jefferson from Jacob Crowninshield, 21 January 1806
From: Crowninshield, Jacob
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington 21st Jany 1806
                        
                        At the request of Captn. Willm. Silsbee of Salem Masstts. I enclose you the letter, addressed to you, of an
                            Arabian merchant of distinction, residing in Moka in which you are informed that he had sent you two Camels, which I am
                            sorry to add have both died on the passage, at least I presume, that on board the Ship Mary & Eliza has met with
                            some accident, as no mention is made of it, altho’ the vessel arrived in company with the Levant. I also send you Capt
                            Silsbee’s letter to me on this subject, which you will be good enough to return when you have perused it.
                        I have the honor to be with the highest respect & esteem. your obliged servt
                        
                            Jacob Crowninshield
                     
                        
                    